Title: Thomas Pinckney to James Monroe, 20 July 1814 (Abstract)
From: Pinckney, Thomas
To: Monroe, James


        § Thomas Pinckney to James Monroe. 20 July 1814, “Head Quarters Sixth District Charleston.” “I have the honor of inclosing the Copy of a Letter received by the last mail from Colonel Hawkins. Although by the tenor of my instructions as Commissioner of the military Affairs of the United States in East Florida my agency is confined to that Province I have thought it right to forward this Information, which although it appears to rest altogether on Indian testimony has been so often repeated, that, it may deserve some Credit.”
      